DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/02/21 have been fully considered but they are not persuasive.
On pages 2-3 regarding prior art, Applicant argues their torsion occurs when a tubular structure is rotating around “its axial curve”. Applicant believes amendments clarify the meaning of “torsional moment”, and argues Von Oepen only shows curvature (not torsion) around its axial curve and the other prior art references fail to overcome the deficiencies.
The Examiner respectfully disagrees and notes that the definition of “torsion” is defined in the summary in paragraph [0007] of Applicant’s specification as “the amount of axial rotation that occurs in the tubular structure”. The Examiner notes that the attempting location of support of this “definition” ([0025]) is simply stating that the device in question has an axial curve, which is rotating, producing torsion, is achieved by torsional moment (not claiming that the torsional moment must have an axial curve as it appears is being argued). The Examiner understands this phrase in [0025] to indicate that the tubular structure 17  has an axial curve (i.e. a curved shape along its axis). However, this is further unclear since [0025] indicates that the rotation around the axial curve is showni n Figure 1c. Figure 1c, of course, does not have a curve/bend.  Von Oepen has a device with an axial curve, meaning any torsion applied (e.g. as occurs when modified by Unsworth) would inherently be occurring about the axial curve (i.e. the shape of the device itself, which is curved.  The rejection is accordingly maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 is rejected for having new matter, for claiming the processor and controller are distinct elements. The originally filed specification appears to indicate that 
Claims 21-23 are rejected for having new matter, since the originally filed invention does not have support for the “one or more members” which (according to claim 11, from which this depends) are “configured to change a torsion moment of the device”. The one or more members for changing the torsion moment  are defined by the specification are  inflatable balloons([0025]) and support members that extend into walls ([0026]). The EAPs on the other hand, are defined by the originally filed specification as controlled the elasticity (i.e. bending - not torsion) of the device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-12 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming the device comprises an “elliptical balloon” when as the Examiner best understands, a balloon is a three dimensional shape and an elliptical. 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Oepen et al. (US 20070250149 A1) hereinafter known as Von Oepen in view of Chermoni (US 20050033343 A1), further in view of Unsworth et al. (US 5904657 A) hereinafter known as Unsworth.
Regarding claims 11-12 Von Oepen discloses a method of traversing a device through an accommodating conduit to reach a target area within the conduit ([0033], [0044]) comprising:
 inserting a device into the conduit ([0033]), wherein the device includes one or more members configured to change a bending of the device about its axial curve to support movement to the target area ([0043]; Figures 3a-3b), wherein the bending of the device is applied to the accommodating conduit (Figure 3b); 
changing the bending of the device using the member when the device is at the target area ([0046] the catheter is stiffened during deployment; deployment occurs at a target area), 
wherein the device comprises an elliptical balloon (Figure 3c item 160 (the Examiner understands the balloon has an “elliptical” cross section at at least one location, which is understood to be an elliptical balloon. Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the balloon to be elliptically shaped since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).)), and a bending of the balloon is varied ([0046]-[0047]) to stabilize the device (shown in Figure 3c: expansion of the balloon against the accommodating conduit is considered to be “stabilized” as it presses against the conduit); 
but is silent with regards to a processor controlling the fluid pressure (i.e. stability and stiffness) of the device at the target area,
and the torsion moment of the device changing.
However, regarding claims 11-12 Chermoni teaches changing the stiffness of a catheter (increasing stiffness inherently increasing stability at the target area, and operating the fluid/gas pressure) can occurs either manually (such as is taught by Von Oepen) or robotically ([0201]), and the controller controls the introduction of the gas/fluid into the balloon (Chermoni [0201]).
 Von Oepen and Chermoni are involved in the same field of endeavor, namely catheters with varying stiffness. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of 
Further, regarding claims 11-12 Unsworth teaches a method of traversing a device through a conduit in which the system changes both a bending of the device as well as a torsion moment of the device at a target area (Abstract; Unsworth claim 5). Von Oepen and Unsworth are involved in the same field of endeavor, namely devices which selectively change shape in order to accommodate a tortuous body conduit. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the Von Oepen Chermoni Combination by having the device change both its bending as well as its torsion moment such as is taught by Unsworth in order to provide a more precise and directed fit for a body conduit, giving a surgeon or operator much more control over their device and making their operation/goal easier. The Examiner notes that the Von Oepen Chermoni Unsworth Combination teaches that the bending and torsion occurs about an axial curve of the device as a whole, since Von Oepen teaches their device has an axial curve (see Figures 3a-c), and Unsworth teaches that both bending and torsion occurs (meaning there is inherently a bend: i.e. an axial curve). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/03/21